Exhibit 99.1 LAKE SHORE GOLD REPORTS CONTINUED DRILLING SUCCESS AT 144 GAP, DISCOVERS NEW GOLD MINERALIZATION AT 144 SOUTH · First underground hole into western portion of 144 Gap Zone intersects 6.85 gpt/59.2 m · Additional underground delineation holes in northeast portion of 144 Gap Zone intersect 79.52 gpt/8.3m, 10.91 gpt/11.9 m, 5.19 gpt/13.3 m, 5.29 gpt/18.1 m, 5.36 gpt/ 28.1 m, 6.98 gpt/36.1 m, 6.05 gpt/31.5 m, 11.64 gpt/8.9 m and 4.39 gpt/37.9 m. · Surface delineation holes targeting top portion of 144 Gap Zone intersect 12.13 gpt/13.8 m, 6.58 gpt/28.1 m, 5.76 gpt/24.5 m, 4.96 gpt/20.4, 4.78 gpt/13.9 m, 4.06 gpt/21.7 m, 4.29 gpt/15.1 m, 4.78 gpt/13.0 m and 3.23 gpt/ 16.9 m · Surface drilling at 144 South discovers new zones of gold mineralization 450 metres below and northeast of previous drilling (Key intercepts: 3.11 gpt/19.1 m, 5.38 gpt/3.6 m, 4.27 gpt/7.3 m, and 9.59 gpt/ 3.0 m) TORONTO, ONTARIO (Marketwired – October 28, 2015) - Lake Shore Gold Corp. (TSX:LSG) (NYSE MKT:LSG) ("Lake Shore Gold" or the "Company") today announced results from 60 holes and 11 wedge cuts (39,050 metres) of new surface and underground drilling at the 144 Trend. Of the holes being reported, 40 holes and nine wedge holes (13,945 metres) were completed as part of a detailed delineation program at the 144 Gap Zone designed to gain information in support of establishing a first resource estimate by early in 2016. Of the 40 holes, 39 holes (7,165 metres) were from underground drills working off the now completed exploration drift from Thunder Creek into the 144 Gap area, while one hole and nine wedge holes (6,780 metres) were drilled from surface.The remaining holes include 20 surface holes and two wedge holes (25,438 metres) were drilled mainly at the 144 Gap SW Zone and 144 South in order to advance the company’s geological model and evaluate potential new targets for exploration to the southwest of the 144 Gap Zone. Tony Makuch, President and CEO of Lake Shore Gold, commented: “Today’s drill results are very significant and include additional high-grade intercepts from delineation drilling at the 144 Gap Zone and the discovery of new zones of mineralization at 144 South, approximately 1.6 km further away. As with our initial underground drill results in the 144 Gap area released in September, the holes released today are similar to, and in some cases better than, the results from earlier surface drilling in the same areas. We are also very pleased with initial results from our surface exploration program, which continues to demonstrate our ability to identify new zones of gold mineralization as we move to the southwest from the 144 Gap Zone and highlights the considerable potential of the 144 Trend to host multiple gold deposits. With our exploration drift completed, we now have six underground drills operating at the 144 Gap Zone and remain on track to achieve our objective of releasing a first resource early in 2016.” Among significant results received from new underground delineation holes (see Table 1.) that were collared from the recently completed exploration drift from Thunder Creek were 6.85 gpt/ 59.2 metres (“m”)from HW820-055 (see Figures 3 and 4).This holerepresents the first hole drilled from underground to test the western portion of the 144 Gap Zone.Results also included 79.52 gpt/8.3 m, including 1000 gpt/0.6 m inHW820-16, 26.09 gpt/7.8 m in HW820-10, 5.29 gpt/18.1 m and 5.97 gpt/17.7 m in HW820-13, 5.36 gpt/28.1 m in HW820-18, 11.64 gpt/8.9 m and 6.98 gpt/36.1 m in HW820-19, 6.05 gpt/31.5 m in HW82-31 and 10.91 gpt/11.9 m, 5.19 gpt/13.3 m and 4.15 gpt/19.5 m inHW820-020 (see Figures 3 and 5). These additional holes were drilled near the east portion of the 144 Gap Zone between the 700 and 950 metre levels in order to follow up on initial results from underground drilling announced on September 16, 2015 (see press release entitled “Lake Shore Gold Reports High-Grade Intersections From Initial Underground Drilling at 144 Gap Zone.”) Among significant results from surface delineation drilling to date (see Table 2.) are 12.13 gpt/13.8 m in Hwy-15-94W2, 6.58 gpt/28.1 m in Hwy-15-48W3, 4.78 gpt/13.0 m in Hwy-15-84W2, 5.76 gpt/24.5 m and 4.78 gpt/13.9 m in Hwy-15-87W3, 4.96 gpt/20.4m and 8.47 gpt/5.3m inHwy-15-84W4, 4.06 gpt/21.7 m and 4.29 gpt/15.1 m in Hwy-15-94W1and 3.23 gpt/16.9 m in Hwy-15-106W1. The new holes weredrilled to test a 150 metre strike length on the west portion of the 144 Gap Zone between the 450 and 700 metre levels. An additional 20 surface holes and two wedge holes were drilled mainly at the 144 Gap SW Zone and 144 South to advance the Company’s geological model to the Southwest of the 144 Gap Zone. Results at both locations were successful and indicated similar rock types to those found at the 144 Gap Zone. In addition, results at 144 South included the identification of new zones of gold mineralization. Among the results at 144 South are 3.11 gpt/19.1 m, 5.38 gpt/3.6 m, 5.30 gpt/2.7 m and 4.22 gpt/2.7 m in Hwy-15-142, 4.27 gpt/7.3 m in Hwy-15-142W2 and 9.59 gpt/3.0 m in Hwy-15-148. Intersections from these holes are located approximately 100 to 200 metres northeast and 450 metres below previously reported results from Hwy-12-45 and Hwy-11-28 (see press release dated January 21, 2013). Interpretation of drill results from the 144 Gap Zone continues to suggest that the zone is closely associated with a broad zone of hydrothermal alteration and deformation measuring up to 100 m wide containing multiple syenite porphyry intrusions and quartz veining, with pyrite, scheelite, galena and visible gold. Based on results received to date, the 144 Gap Zone is confirmed to have minimum strike and dip lengths of 400 m. The results from new drilling at 144 South indicate the presence of similar rock types, alteration and mineralization at distances up to 1.6 km to the southwest of the 144 Gap at elevations above the new 820 exploration drift. Qualified Person The Qualified Person (“QP”) for Lake Shore Gold’s drill program at the 144 is Eric Kallio, Senior Vice-President Exploration, P.Geo. Mr. Kallio, as a QP, has prepared or supervised the preparation of the scientific or technical information for the property and verified the data disclosed in this press release. Mr. Kallio is an employee of Lake Shore Gold. Quality Control Lake Shore Gold has implemented a quality-control program to ensure best practice in the sampling and analysis of the drill core. Assays have been completed using a standard fire assay with a 30-gram aliquot. For samples that return a value greater than 10 grams per tonne gold, the sample is fire assayed with a gravimetric finish.Select zones with visible gold are tested by pulp metallic analysis. NQ size surface drill core is saw cut and half the drill core is sampled in standard intervals. The remaining half of the core is stored in a secure location. BQ size underground drill core is either saw cut or whole core sampled. The drill core is transported in security sealed bags for preparation to the ALS Minerals analytical facility located in Val d’Or Quebec for fire assay. This ALS Minerals facility is registered ISO 9001-2008 (CERT-0051527) and is SCC ISO/IEC 17025:2005 Accredited (#689). Most underground drill core is analyzed by Activation Laboratories Ltd. (Actlabs) in Timmins, Ontario.Actlabs is an ISO/IEC 17025:2005 Accredited laboratory. 2 About Lake Shore Gold Lake Shore Gold is a Canadian-based gold producer with wholly owned operations in the Timmins Gold Camp. The Company produces gold from two mines, Timmins West and Bell Creek, with material being delivered for processing to the Bell Creek Mill. In addition to current operations, the Company also has a number of highly prospective projects and exploration targets, all located in and around the Timmins Camp. The Company’s common shares trade on the TSX and NYSE MKT under the symbol LSG. FORWARD-LOOKING STATEMENTS Certain statements in this press release relating to the Company's expected production levels, production growth, exploration activities, potential for increasing resources, project expenditures and business plans are "forward-looking statements" or "forward-looking information" within the meaning of certain securities laws, including under the provisions of Canadian provincial securities laws and under the United States Private Securities Litigation Reform Act of 1995 and are referred to herein as "forward-looking statements." The Company does not intend, and does not assume any obligation, to update these forward-looking statements. These forward-looking statements represent management's best judgment based on current facts and assumptions that management considers reasonable, including that operating and capital plans will not be disrupted by issues such as mechanical failure, unavailability of parts, labour disturbances, interruption in transportation or utilities, or adverse weather conditions, that there are no material unanticipated variations in budgeted costs, that contractors will complete projects according to schedule, and that actual mineralization on properties will be consistent with models and will not be less than identified mineral reserves. The Company makes no representation that reasonable business people in possession of the same information would reach the same conclusions. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. In particular, delays in development or mining and fluctuations in the price of gold or in currency markets could prevent the Company from achieving its targets. Readers should not place undue reliance on forward-looking statements. More information about risks and uncertainties affecting the Company and its business is available in the Company's most recent Annual Information Form and other regulatory filings with the Canadian Securities Administrators, which are posted on sedar at www.sedar.com, or the Company’s most recent Annual Report on Form 40-F and other regulatory filings with the Securities and Exchange Commission. FOR FURTHER INFORMATION PLEASE CONTACT: Tony Makuch President & CEO (416) 703-6298 Mark Utting Vice-President, Investor Relations Lake Shore Gold (416) 703-6298 3 Table 1. New Drilling Results – Underground Holes Hole Depth Section From To Interval Grade Number (m) (m) (m) (m) (gpt) Comments HW820-010 8825 N VG Noted incl. incl. HW820-013 8825 N VG Noted incl. incl. VG Noted HW820-014 8825 N HW820-016 8875 N incl. VG Noted VG Noted incl. VG Noted incl. HW820-017 8875 N incl. VG Noted incl. VG Noted HW820-018 8875 N incl. VG Noted and incl. which incl. HW820-019 8875 N incl. VG Noted incl. VG Noted and incl. VG Noted which incl. 4 Hole Depth Section From To Interval Grade Number (m) (m) (m) (m) (gpt) Comments HW820-020 8875 N incl. VG Noted HW820-022 8775 N HW820-024 8775 N incl. VG Noted HW820-026 8775 N incl. VG Noted HW820-029 8775 N incl. HW820-030 8775 N HW820-031 8825 N incl. incl. which incl. and incl. HW820-032 N HW820-033 8825 N HW820-034 8725 N HW820-035 8725 N VG Noted HW820-037 8725 N incl. 5 HW820-051 8875 N incl. VG Noted HW820-052 8875 N VG Noted incl. incl. VG Noted HW820-053 8825 N incl. VG Noted andincl. VG Noted HW820-054 8825 N HW820-055 8575 N incl. VG Noted and incl. VG Noted and incl. Notes: 1) True Widths are not reported at this time. 2) Assay reports are reported uncut. 3) The following generated low assays values:HW820-001, HW820-011, HW820-015, HW820-021, HW-820-23, HW820-025, HW820-27, HW820-028, HW830-036. 6 Table 2. New Drilling Results – Surface Holes Hole Depth Section From To Interval Grade Comments Number (m) (m) (m) (m) (gpt) HWY-15-130 SW Zone incl. HWY-15-135 SW Zone HWY-15-137 SW Zone incl. HWY-15-140 144-South HWY-15-142 144-South VG incl. VG HWY-15-142W2 144-South 819m beyond wedge VG incl. HWY-15-143 SW Zone HWY-15-145 144-South HWY-15-145W1 144-South 773m beyond wedge 7 Hole Depth Section From To Interval Grade Comments Number (m) (m) (m) (m) (gpt) HWY-15-146 SW Zone incl. HWY-15-147 144-South HWY-15-148 144-South HWY-15-150 144-South HWY-14-48W3 144-GAP 595m beyond wedge incl. VG incl. VG VG VG incl. incl. incl. HWY-14-48W4 144-GAP 637m beyond wedge incl. VG VG 8 Hole Depth Section From To Interval Grade Comments Number (m) (m) (m) (m) (gpt) HWY-15-84W2 144-GAP 576m beyond wedge Veins + VG incl. incl. VG incl. HWY-15-84W4 478m beyond wedge VG incl. VG incl. incl. VG VG incl. HWY-15-87W3 144-GAP 623m beyond wedge incl. incl. incl. HWY-15-94W1 144-GAP 577m beyond wedge incl. incl. VG incl. 9 Hole Depth Section From To Interval Grade Comments Number (m) (m) (m) (m) (gpt) HWY-15-94W2 144-GAP 632m beyond wedge VG incl. VG HWY-15-106W1 144-GAP 544m beyond wedge incl. incl. HWY-15-106W2 144-GAP 578m beyond wedge incl. incl. Notes: 1) HWY-15-84W1 (54m drilled), HWY-15-84W3 (219m drilled), HWY-15-87W2 (167m drilled), and HWY-15-142W1 (3m drilled) were terminated prior to target, due to wedge installation difficulties. 2) The following holes generated low assay values: HWY-15-120 (1540m), HWY-15-131 (1119m), HWY-15-133 (1215m), HWY-15-136 (1035m), HWY-15-138 (1122m), HWY-15-139 (1376m), HWY-15-141 (1297), HWY-15-144 (1254m), HWY-15-149 (1167m), and HWY-15-151 (1043m). 3) Results from HWY-15-132 and HWY-15-134 were reportedearlier. 4) Assays are reported uncut. 5) True Widths are not reported at this time. 6) Section number determined by Collar Location. 10 Figure 1. Plan View – Key Drilling Targets and Geology at Timmins West Complex 11 Figure 2. Level Plan – Surface Exploration Results 12 Figure 3. Plan View – 144 Gap Zone showing new underground drill holes 13 Figure 4. Cross Section (8575E) – New Drill Holes – Western Portion of 144 Gap Zone 14 Figure 5. Cross Section (8875E) – New Drill Holes – Northeast Portion of 144 Gap Zone 15
